Citation Nr: 0948534	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  95-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for 
hypothyroidism secondary to radiation therapy. 

2. Entitlement to extra-schedular consideration for weakness 
of the left upper extremity secondary to surgery and 
radiation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to March 
1983.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefit sought on 
appeal.  

The record raises the issue of entitlement to service 
connection for depression as secondary to service-connected 
weakness of the left upper extremity (associated with 
residuals of sarcoma).  Since this matter was not developed 
or certified for appeal, it is referred to the RO for 
appropriate action.

The issue of entitlement to extra-schedular consideration for 
weakness of the left upper extremity secondary to surgery and 
radiation is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's hypothyroidism is manifested by clinical 
findings of decreased levels of thyroid hormones, mental 
sluggishness (i.e., decreased concentration), fatigability 
(i.e., decreased energy), and some indications of myxedema, 
including subjective complaints of voice hoarseness and dry 
skin and brittle hair; a long history of slow pulse, 
sleepiness, and slow return of reflexes have not been 
demonstrated by the record; moreover, weight gain, mental 
disturbance, and muscle weakness have not been shown to be 
manifestations of the service-connected hypothyroidism.  




CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (DC) 
7903 (1994); 38 C.F.R. §§ 4.7, 4.119, DC 7903 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
Veteran was provided with the notice required by the VCAA by 
letters dated in January 2004, July 2004, February 2007, 
April 2007, and May 2008. 

In these letters, the RO specifically informed the Veteran of 
the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  In addition, the 
letters contained the information regarding the criteria need 
to establish entitlement to higher ratings.  Therefore, the 
Board finds that she was provided with the notice required by 
the VCAA.  The Board also notes that subsequent to the 
issuance of the letters, the Veteran was afforded opportunity 
to submit evidence and her claims were readjudicated.  
Therefore, there was no prejudice due to the timing of the 
letters.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded 
appropriate disability evaluation examinations. The record 
before the Board contains service treatment records and post- 
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate her claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) 
(harmless error).

Disability Ratings

The Veteran contends that her service-connected 
hypothyroidism is more severe than that which is contemplated 
by her currently assigned 10 percent rating evaluation.  Her 
claim dates from February 1994.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disability has not significantly changed and that a 
uniform evaluation is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

Regulation Changes - Diagnostic Code 7903

The RO has assigned a 10 percent rating for hypothyroidism, 
as secondary to radiation therapy associated with residuals 
of service-connected sarcoma of the neck (effective February 
27, 1985), under Diagnostic Code 7903.  The Veteran's request 
for an increased evaluation was received in February 1994; in 
a May 1994 rating decision, the RO denied such request, and 
the present appeal timely ensued.  

The schedular criteria by which hypothyroidism is evaluated 
was revised, effective June 6, 1996, during the pendency of 
the Veteran's appeal to the Board.  

When a law or regulation changes during the course of an 
appeal, the version of the law or regulation most favorable 
to the appellant generally applies. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes that the 
Veteran was advised of both the current and prior versions of 
Diagnostic Code 7903 in the most recent supplemental 
statement of the case and in a letter from the RO dated in 
May 2008.  

Under the pre-amended Diagnostic Code 7903, a noncompensable 
rating was warranted for hypothyroidism in remission.  A 10 
percent rating was warranted for moderate hypothyroidism with 
fatigability.  A 30 percent rating was warranted for 
moderately severe hypothyroidism with sluggish mentality and 
other indications of myxedema, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays).  A 60 percent rating was warranted for severe 
hypothyroidism with the symptoms of "pronounced" (see 
below), somewhat less marked, decreased levels of circulating 
thyroid hormones (T4 and/or T3, by specific assays).  A 100 
percent rating was warranted for pronounced hypothyroidism 
with a long history and slow pulse, decreased levels of 
circulating thyroid hormones (T4 and/or T3, by specific 
assays), sluggish mentality, sleepiness, and slow return of 
reflexes.  

NOTE: When continuous medication is required for control of 
hypothyroidism, a minimum rating of 10 percent was assigned. 
38 C.F.R. § 4.119, Diagnostic Code 7903 (1994).

Under the revised rating criteria for Diagnostic Code 7903 a 
10 percent rating is warranted for hypothyroidism involving 
fatigability, or; continuous medication required for control.  
A 30 percent rating is warranted for hypothyroidism involving 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted for hypothyroidism involving 
muscular weakness, mental disturbance and weight gain.  A 100 
percent rating is warranted for hypothyroidism involving cold 
intolerance, muscle weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness. 38 C.F.R. § 4.119, Diagnostic Code 7903 (2009).

Facts 

VA mental health treatment notes from 1993 to 1994 show 
diagnoses of depression, schizoaffective disorder, and 
obsessive compulsive personality disorder.  These records do 
not make reference to the service-connected hypothyroidism.  
Rather they indicate that the Veteran suffered from "major 
adjustment problems of long duration"; that she led a 
schizoid lifestyle, which was characterized by social 
isolation and distrust of others; and that she was depressed 
and angry over her job and being "kicked out" of the 
military.  

A July 1996 social work note indicates treatment for chronic 
major depression with schizo-affective features as a 
complication of her cancer.  The social worker stated that 
the Veteran had experienced a long succession of stressful 
events which she had not handled with great success, 
including the loss of her marriage, prolonged cancer 
treatment, loss of body image, chronic pain, and loss of 
strength in range of motion in her left upper extremity/neck.  
Again, hypothyroidism was not discussed as part of the mental 
health assessment. 

A February 1997 VA psychiatric note confirms diagnoses of 
schizoaffective disorder, bipolar with psychotic features.  
Although depression was not clinically diagnosed, the Veteran 
reported feeling depressed most of the time with poor sleep, 
decreased appetite, and intermittent periods of increased and 
decreased energy.  A strong family history of psychiatric 
problems was also noted.  

VA outpatient treatment records from April 2000 to December 
2001 reflect continued management of hypothyroidism with 
medication.  There are no indications of changes in weight or 
bradycardia, although depression was noted.  Skin, 
gastrointestinal, and coronary systems were all normal.  
Weakness and decreased strength was noted in the left upper 
extremities.  A December 2001 treatment note shows that the 
Veteran's thyroid stimulating hormone (TSH) level was 
elevated due to medication noncompliance.   

In October 2003, the Veteran underwent a VA examination for 
evaluation of her service-connected hypothyroidism.  
Subjectively, the Veteran complained of brittle hair, dry 
eyes, mood swings, and occasional fatigue; she denied weight 
gain, cold/heat intolerance, and dry skin.  She reported pain 
in her neck down to her left arm, but denied any weakness.  
Physical examination revealed that the Veteran was well-
developed and nourished, and that she exhibited normal skin 
and hair texture.  Her pulse rate was within normal limits at 
72.  Notably, the examiner's impression was that the 
Veteran's hypothyroidism was clinically euthyroid (i.e., 
normal) with Synthroid (a medication used to treat 
hypothyroidism).  

Laboratory records from the Winn Army Health Clinic show 
elevated levels of thyroxine (T4) and decreased levels of 
thyroid stimulating hormone (TSH) in December 1998; in March 
1999 and November 2002, TSH levels were elevated; in March 
2003 and June 2003, TSH levels were low; and in June 2004, 
TSH levels were again elevated.  

The accompanying medical records from Winn Army Health Clinic 
(dated April 199 to August 2004), overall, show continued 
management of hypothyroidism with medication, objective 
findings of weight gain, pulse rates ranging from 58 to 108, 
and subjective complaints of depression.  

In August 2004, the Veteran underwent another VA examination 
for evaluation of her hypothyroidism.  At that time, the 
Veteran was still taking Synthroid.  She continued to report 
brittle hair, dry eyes, depression, and now weight 
fluctuation with no overall gain or loss.  The Veteran 
herself attributed the weight fluctuation to increased pain 
which caused her to have a decreased appetite.  She reported 
that her left arm was intolerant of cold and weak.  She 
reported no other weakness.  She also denied cardiac 
problems.  In reporting her depression, the Veteran stated 
that was depressed secondary to chronic pain, and being 
unable to get married and have children.  

Upon physical examination, the Veteran was well-developed and 
nourished.  She exhibited normal hair and skin texture 
throughout.  Muscle strength was 5/5 throughout, except for 
the upper left extremity, which was not tested.  Again, the 
examiner's impression was that the hypothyroidism was 
clinically euthyroid on thyroid replacement therapy.  

VA outpatient treatment records from August 2004 to July 2007 
show that the Veteran continued to take thyroid medication 
for management of her hypothyroidism.  These records also 
reflect that the Veteran's muscle strength was normal 
throughout (with the exception of the left upper extremity 
for which she is service-connected).  Evaluation of the 
gastrointestinal system was also consistently normal, with no 
complaints or findings related to constipation or other 
gastrointestinal distress.  Further, there were no specific 
reports or findings related bradycardia, although pulse rates 
ranged from 54 to 69.  The Veteran also reported weight gain 
with no increase or decrease in appetite.  There are also 
reports of depression, loss of energy, and concentration 
deficits throughout.  An October 2006 treatment note shows 
complaints of hoarseness several times a month, lasting 
several days.  A June 2007 treatment note reflects that the 
Veteran's TSH level was elevated.  

In May 2007, the Veteran was afforded another VA examination 
to evaluate the severity of her hypothyroidism.  It was noted 
that she was on thyroid hormone replacement with infrequent 
doses adjustments, currently at just 175 micrograms (MCG).  
The Veteran reported decreased strength in muscles due to 
pain.  She stated that her activities of daily living were 
not impaired.  Upon physical examination, she exhibited 
normal/intermittent strength in all muscle groups except for 
the left upper extremity.  Here, the Board briefly notes that 
the Veteran is service-connected for weakness of the left 
upper extremity.  The diagnostic impression was, again, 
hypothyroid with hormone replacement therapy and euthyroid 
status.  

In a September 2007 addendum to the above VA examination, the 
Veteran reported no known cardiovascular problems, with the 
exception of hypertension which was treated with medications.  
She reported some fluctuation in her weight, but denied cold 
intolerance.  It was noted that her upper left extremity 
weakness, which is service connected, was discussed 
extensively in the previous examination and was due to 
cervical radiculopathy.  The Veteran further reported that 
she had no mental disturbances except that she was angry 
secondary to her upper extremity pain.  She had no 
bradycardia.  Overall, the examiner stated that the degree of 
her functional impairment was mild.  

In November 2007, a VA treatment note shows that the 
Veteran's TSH level was normal and euthyroid. 

Analysis 

The Veteran reports fatigability on occasion and it is clear 
that she is on continuous medication for her thyroid 
disorder.  Thus, it is evident that she meets the criteria 
(old or new) pursuant to the appropriate DC (7903) for a 10 
percent rating.  The current question, however, is whether 
she meets the criteria for a rating excess of that.  

Again, under the pre-amended version of DC 7903, a 30 percent 
rating is warranted for moderately severe hypothyroidism with 
sluggish mentality and other indications of myxedema, 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).  Under the revised rating criteria, a 
30 percent rating is warranted for fatigability, 
constipation, and mental sluggishness.  

The Board is compelled to grant the Veteran an increased 
rating of 30 percent under the pre-amended criteria, which is 
more favorable to Veteran since there is no indication in the 
record that the Veteran has constipation due to 
hypothyroidism.  

Overall, the record does show clinical findings of decreased 
levels of thyroid hormones, mental sluggishness (i.e., 
decreased concentration), fatigability (i.e., decreased 
energy), and some indications of myxedema, including 
subjective complaints of voice hoarseness and dry skin and 
brittle hair.  Based on the foregoing, the Board finds that 
the current clinical manifestations of hypothyroidism more 
closely approximate the diagnostic criteria for the next 
higher evaluation of 30 percent, as delineated under the pre-
amended criteria.  38 C.F.R. § 4.7 (2009).  

However, the Board finds that the Veteran is not entitled to 
a rating in excess of 30 percent under either the pre-amended 
or revised rating criteria under DC 7903.  In this regard, 
the record fails to demonstrate a long history of slow pulse 
or cardiovascular problems associated with hypothyroidism; 
indeed, the most recent VA examiner in September 2007 found 
that there was no bradycardia.  The Veteran has been treated 
for hypertension, but such disability has never been 
associated with her hypothyroidism.  

The record is also absent any indications of sleepiness or 
slow return of reflexes as due to hypothyroidism.  Here, the 
Board notes that the Veteran has a well-documented history of 
upper left extremity problems, including decreased reflexes 
and muscular weakness, for which she is already service-
connected.  The record is otherwise silent as to any other 
indications of slow reflexes.  

The Board acknowledges that various laboratory results have 
demonstrated decreased levels of thyroid hormones; however, 
this symptomatology has already been contemplated in the 30 
percent rating assigned herein.  The same reasoning follows 
for the symptom of "sluggish mentality" as it, too, is 
already encompassed in the assigned 30 percent rating.  

With respect to the revised criteria, effective June 6, 1996, 
the Board acknowledges that the record contains findings of 
muscular weakness, mental disturbance, and weight gain, all 
of which are required for the next higher 60 percent rating. 
However, such symptoms have never been directly attributed to 
the Veteran's hypothyroidism.  Indeed, the Veteran's upper 
left extremity muscle weakness, which is the only clinically 
demonstrated muscle weakness of record, has been attributed 
to cervical radiculopathy/neuropathy.  As noted, the Veteran 
is already service-connected for such disability.  

Similarly, with respect to the Veteran's lengthy history of 
treatment for psychiatric disorders, including depression, 
these problems have been attributed to factors other than 
hypothyroidism. See VA Mental Health records dated in March 
2003, July 1996, and February 1997.  In fact, the Veteran 
herself has repeatedly stated that she is depressed secondary 
to chronic pain in her upper extremities and psychosocial 
factors. See VA Examinations dated August 2004 and May 2007.  
Similarly, in a 1993 VA treatment note, the Veteran stated 
that she had been depressed every since being "kicked out" 
of the military in 1983.  In sum, none of the mental health 
medical records, which are voluminous in nature, relate 
depression to hypothyroidism.  

Finally, although the Veteran's weight has fluctuated since 
the inception of her claim for an increased rating in 1994, 
the medical evidence of record does not indicate that any 
weight gain is specifically due to hypothyroidism.  In this 
regard, the Board notes that the Veteran has reported that 
weight fluctuations at various times throughout the period on 
appeal have been due to pain and resulting changes in her 
appetite.  See VA Examination dated August 2004.  

Thus, while it is acknowledged that the record contains some 
symptomatology that is commensurate with the revised, 60 
percent criteria, the Board finds that the Veteran's 
hypothyroidism disability, as a whole, more nearly 
approximates the pre-amended 30 percent criteria.  In so 
finding, the Board again points out that the Veteran's mental 
disturbances and weight gain have never been directly 
attributed to her hypothyroidism.  Moreover, the October 
2003, August 2004, and May 2007 VA examiners all noted that 
the Veteran's hypothyroids was euthyroid, indicating largely 
normal thyroid gland function.  Indeed, although the record 
shows some fluctuation in thyroid hormone levels and 
decreased energy, her hypothyroidism appears to be well 
controlled by medication, as indicated by the several VA 
examiners.  

In summary, the Veteran is entitled to an increased, 30 
percent rating for her service-connected hypothyroidism 
disorder, under the pre-amended DC 7903 criteria.  However, 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent disabling for any portion of the period 
on appeal, under either the pre-amended or revised DC 7903; 
to this extent, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation of 30 percent for 
hypothyroidism is granted, subject to the governing criteria 
applicable to the payment of monetary awards.  


REMAND

In an April 2008 Board decision, the issue of the entitlement 
to an extra-schedular evaluation for left upper extremity 
weakness was remanded to the RO for referral to the Director 
of Compensation and Pension Service (Director).  

In June 2009, the Director denied the assignment of an extra-
schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See Administrative Review - Extra-Schedular 
Consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), 
dated in June 2009.  In addition to denying an extra-
schedular evaluation, the Director also found that a total 
disability evaluation on the basis of individual (TDIU) under 
38 C.F.R. § 4.16(b) was rendered moot due to the Veteran 
being gainfully employed. 

As described at length in the prior remand/decision, the 
evidentiary record clearly demonstrates a serious disability 
of the left upper extremity that has been characterized by 
constant and severe pain, weakness, loss of reflexes, and 
sensory deficits.  In fact, the Veteran has reported 
throughout the record that her left arm disability 
significantly interferes and/or interferes with her ability 
to work.  She told the October 2003 VA examiner, for example, 
that she is only able to answer phones and cannot do any 
other office activities because of her left arm.  She 
reported that she is unable to type with the left arm or 
button shirts.  She reported to the July 1997 VA examiner 
that she cannot really use the arm, other than to "sort of 
push things or sort of cradle things."  A February 1998 
oncologist stated that the weakness in the Veteran's left arm 
is unlikely to improve and may worsen over time.  
Significantly, he also stated the Veteran's weakness has 
"left her unable to perform her normal secretarial duties and 
has caused her significant pain as she made a valiant effort 
to continue to work with her disability," adding that she 
will have to find work "which does not require use of her 
left arm."  He described the arm as "non-functional." 

Most recently, in October 2007, after the Director rendered 
his denial of extraschedular and TDIU, the record indicates 
that the Veteran called a VA facility and reported that she 
was "about to lose her job" due to her service-connected 
nerve disability.  She added that she had been working as a 
filing clerk for the past six years and that she could not go 
into work on that particular day due to severe left arm pain.  
She reported difficulties performing her employment duties, 
and stated that she was demoted due to her inability to 
perform those duties.  She indicated that she was currently 
working in the basement of a court house lifting boxes, but 
remained fearful that she would be fired because she was 
unable to transport the boxes.  A November 2007 VA treatment 
note shows that the Veteran again reported that she was 
fearful of losing her job because she could no longer type, 
or lift heavy books.  She indicated that she was being 
treated for her left arm pain in the private sector by a Dr. 
Horn, although those records are not associated with the 
claims file.  The examiner noted that the Veteran did "seem 
unable to keep up with work" because of chronic medical 
disability.  To date, the record is unclear as to whether the 
Veteran is currently employed.

In Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Court held 
that, where a Veteran has testified that his service-
connected disability has caused him to lose time from work, 
the VA must attempt to obtain employment records verifying 
the Veteran's contentions or, at a minimum, advise the 
Veteran of the importance of the records to his claim and 
inform him that he has the ultimate responsibility for 
obtaining and submitting such records.  As applied to the 
facts of the present case, the Board concludes that 
information should be obtained from the Veteran's former 
employers.  

In addition, the Court in Thun v. Peake, 22 Vet. App. 111 
(2008) instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  
The Veteran has not been offered an opportunity to address 
what symptomatology she demonstrates that is not found in the 
rating schedule for evaluating disability based on her left 
upper arm extremity disability.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Accordingly, the case is REMANDED for the following action:


1. The RO should contact the Veteran's 
former and/or current employers and 
request information as to whether the 
Veteran has lost time from work or had to 
leave employment due to his service-
connected left arm disorder.  If the RO is 
unable to obtain any information directly 
from the Veteran's former employers, the 
RO should send a letter to the Veteran 
advising her of the relevance of such 
records to her claim, and of her 
responsibility to obtain and submit any 
attendance records or other evidence 
demonstrating that she has lost time from 
work or had to leave employment due to her 
service-connected left upper extremity 
disability.  

2.  The RO should specifically notify the 
Veteran of examples of the types of 
medical and lay evidence that are relevant 
to establishing an extra-schedular rating 
(such as competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to it).  And the Veteran should 
be given an opportunity to present 
evidence and argument as to why the rating 
criteria for her disability does not 
include her symptoms or is not 
representative of their severity. 

3. After the development requested above 
has been completed to the extent possible, 
if any benefit sought on appeal, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


